Title: To George Washington from John Cochran, 1 May 1789
From: Cochran, John
To: Washington, George



Dear Sir
New York May 1st 1789.

Permit me to congratulate you & my Country on your Appointment to the chief Presidency of the united states of America by the unanimous voice of its Citizens. That you may be happy & successful in the discharge of this important Trust is my most ardent Wish.
A reliance on the Benevolence of my Countrymen & Necessity have compelled me to make an application, which I could wish I did not stand in need of. A short detail of my present Condition will justify my request. On the eight Day of May 1786, I was appointed by Congress, Receiver of the Continental Quota of Taxes for this State, and Commissioner of the Loan Office for the same with a Salary of one Thousand Dollars per Annum: this with the Assistance of my professional Income, Afforded me a comfortable subsistance for my Family, until

Congress by an Act of the 23rd of March 1787 deprived all the Loan officers, of their Office rent, Clerks and every other charge, except that of Stationary, which from the vast multiplicity of Business transacted in my office, being at the seat of Congress, has left me by no means an adequate compensation for my Trouble.
The Practise of Physic is become no longer an object with me, for my late Indisposition has confined me so long that my Business has fallen into the hands of others & it would be difficult to recover it again, should I ever be able to go through the Drudgery attendant on that Profession.
The principal part of my property consists in uncultivated & unproductive Lands. This situation induces me to look up to my Country for a Contin[u]ation in their service, by holding an Appointment best suited to my Abilities. My Appointment under the late arrangement, being connected with the Collection of the revenue of this State, such an Employment under the new Constitution, would be very agreeable to my Wishes & I have a confidence that, I am sufficiently Competent to discharge the several Duties of said office with propriety. How far my former Services & present situation may entitle me to this request, is best known to your Excellency & with you, I leave the issue, persuaded that I shall not be forgotten.
If anything improper in this Application has escaped me I trust your forgiveness. I have the honor to subscribe myself Your Excellency’s most obedient and very humble servant

John Cochran

